PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover $895.63 from respondent for an error in the calculation of her increment ($22.87) and annual leave pay ($872.76). Claimant discovered the miscalculation when she reviewed the Post Audit Report of the Library Commission.
In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in that appropriate fiscal year from which the invoice could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $895.63.
Award of $895.63.